ACCEPTED
                                                                                                         06-15-00099-CR
                                                                                              SIXTH COURT OF APPEALS
                                                                                                    TEXARKANA, TEXAS
                                                                                                    9/10/2015 3:44:58 PM
                                                                                                        DEBBIE AUTREY
                                                                                                                  CLERK

                                   NO. 06-15-00099-CR

                      IN THE COURT OF APPEALS
                 SIXTH APPELLATE DISTRICT OF TEXAS                                      September 10, 2015
                           AT TEXARKANA

JAMES FRIEND                                                                             Appellant

v.

STATE OF TEXAS                                                                           Appellee

                   APPELLANT’S SECOND MOTION FOR
                   EXTENSION OF TIME TO FILE BRIEF

TO THE HONORABLE COURT OF APPEALS:

      COMES NOW the Appellant, JAMES FRIEND, by and through counsel of

record, Jason Horton, and for his Motion for Extension of Time to File Brief states as

follows:

                                                     I.

      Appellant’s Brief is due on September 11, 2015.

                                                    II.

      Appellant has sought and obtained one prior briefing extension in this case.

                                                   III.

      Appellant requests additional time to (1) review the record for all possible

points on appeal, and (2) prepare Appellant’s brief. Appellant’s counsel’s trial and

appellate caseload and schedule have prevented said attorney from being able to


                                        James Friend v. State of Texas
                                  6th Court of Appeals No. 06-15-00099-CR
                        Appellant’s Second Motion for Extension of Time to File Brief
                                                 Page 1 of 6
devote the necessary time to complete Appellant’s brief. Said caseload and schedule

includes, but is not limited to, the following since the Court granted Appellant’s first

extension request:

        ■ Preparation for and attendance at Driver Control hearing in Arkansas

Department of Finance and Administration v. Jared Harper, on August 14, 2015;

        ■ Preparation for and attendance at bond hearing in State of Texas v. Nicholas

Wood, pending in the 202nd District Court of Bowie County, Texas on August 14,

2015;

        ■ Preparation for and attendance at evidentiary review conference at the Bowie

County District Attorney’s office relating to State of Texas v. James Vowell, pending

in the 102nd District Court of Bowie County, Texas, on August 14, 2015;

        ■ Preparation for and attendance at initial appearance in United States v.

Narcizo Hernandez Valdovinos, pending in the United States District for the Eastern

District of Texas-Texarkana Division, on August 17, 2015;

        ■ Preparation for and attendance at Miller County criminal docket in the

Circuit Court of Miller County, Arkansas, on August 24, 2015;

        ■ Preparation for and attendance at pre-indictment hearing in State of Texas v.

Lisa Phillips, pending in the 5th District Court of Bowie County, Texas, on August 24,

2015;



                                         James Friend v. State of Texas
                                   6th Court of Appeals No. 06-15-00099-CR
                         Appellant’s Second Motion for Extension of Time to File Brief
                                                  Page 2 of 6
      ■ Preparation for and attendance at pretrial hearing in State of Texas v. Devon

Martin, pending in the 5th District Court of Bowie County, Texas, on August 24, 2015;

      ■ Preparation for and attendance at parole revocation hearing in State of Texas

v. Charles Roger Pounds, at the Powledge Unit in Palestine, Texas, from August 24-

25, 2015;

      ■ Conduct legal research and draft Appellee’s Brief in Alicia Dawn Neumann

v. Lloyd Draughon Smith, pending in the Arkansas Court of Appeals, from August 25

– September 4, 2015;

      ■ Preparation for and attendance at revocation hearing in State of Texas v.

Nicholas Wood, pending in the 202nd District Court of Bowie County, Texas on

August 31, 2015;

      ■ Preparation for and attendance at Miller County criminal docket (full day) in

the Circuit Court of Miller County, Arkansas, on September 1, 2015;

      ■ Preparation for and attendance at bond returnable hearing in State of

Arkansas v. Cheyenne Foster, pending in the Circuit Court of Miller County,

Arkansas, on September 1, 2015;

      ■ Preparation for and attendance at recall hearing in State of Arkansas v.

Christina Brannan, pending in the Circuit Court of Miller County, Arkansas, on

September 1, 2015;



                                        James Friend v. State of Texas
                                  6th Court of Appeals No. 06-15-00099-CR
                        Appellant’s Second Motion for Extension of Time to File Brief
                                                 Page 3 of 6
        ■ Preparation for and attendance at Miller County juvenile docket in the

Circuit Court of Miller County, Arkansas, on September 2, 2015;

        ■ Preparation for and attendance at Lafayette County bond returnable docket in

the Circuit Court of Lafayette County, Arkansas, on September 4, 2015;

        ■ Preparation for and attendance at presentence interview in El Dorado,

Arkansas, in United States v. Clarisse Carey, pending in the United States District

Court for the Western District of Arkansas, on September 8, 2015;

        ■ Preparation for and attendance at evidentiary review conference at the Little

River County Deputy Prosecuting Attorney’s office relating to State of Arkansas v.

Jason Southerland, pending in the Circuit Court of Little River County, Arkansas, on

September 9, 2015;

        ■ Preparation for and attendance at client consult at the Sevier County Jail in

State of Arkansas v. Doyle Whisenhunt, pending in the Circuit Court of Sevier County,

Arkansas, on September 9, 2015;

        ■ Preparation for and attendance at final settlement conference in Morris v.

Morris, pending in the Circuit Court of Sevier County, Arkansas, on September 9,

2015; and

        ■ Preparation for and attendance at arraignment in State of Texas v. Larry

Foster, pending in the 102nd District Court of Bowie County, Texas, on September 10,

2015.

                                         James Friend v. State of Texas
                                   6th Court of Appeals No. 06-15-00099-CR
                         Appellant’s Second Motion for Extension of Time to File Brief
                                                  Page 4 of 6
                                                   IV.

      This motion is made in good faith and not for purposes of delay.

                                                   VI.

      Without additional time, Appellant will be denied effective assistance of

counsel on appeal, to which he is entitled.

      WHEREFORE, Appellant requests that the deadline for the filing of his Brief

be extended thirty (30) days, and for any such other relief to which he may be entitled.

                                                                      Respectfully submitted,

                                                                      JASON HORTON LAW FIRM
                                                                      114 West Broad Street
                                                                      Texarkana, Texas 75501
                                                                      Mail to:
                                                                      P.O. Box 1596
                                                                      Texarkana, Texas 75504
                                                                      T- (903) 792-2000
                                                                      F- (903) 792-2100

                                                           BY: /s/ Jason Horton
                                                               Jason Horton
                                                               jason@jasonhortonlaw.com
                                                               Texas Bar Number 24041130

                                                                      ATTORNEY FOR APPELLANT




                                        James Friend v. State of Texas
                                  6th Court of Appeals No. 06-15-00099-CR
                        Appellant’s Second Motion for Extension of Time to File Brief
                                                 Page 5 of 6
                         CERTIFICATE OF SERVICE

      On this 10th day of September, 2015, I hereby certify that a true and correct

copy of the foregoing instrument will be served on the Bowie County District

Attorney’s Office, according to the Texas Rules of Appellate Procedure and the rules

of this Court.

                                                                     /s/ Jason Horton
                                                                     Jason Horton




                                       James Friend v. State of Texas
                                 6th Court of Appeals No. 06-15-00099-CR
                       Appellant’s Second Motion for Extension of Time to File Brief
                                                Page 6 of 6